Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a DIV of 16/237,085 (filed 12/31/2018) PAT 10696936. 

Status of Claims
Claims 1-12 are under examination. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the 102(a)(1) rejections are hereby withdrawn.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Jayaram (Klimik Derg, 2018, 31(1):11-15) and Williams in view of Roth (PN5698260) and Muth (PN5472702) over claims 7 and 9-12.
Jayaram teaches autoclaved/sterile liquid growth medium/broth (page 12, left column, 6th full paragraph, line 3++, for claim 1): potato dextrose growth medium (page 12, left column, 6th paragraph++, for claims 3-5) contains chloramphenicol on petri dish (which is inherently sterile, page 12, left column, 5th paragraph, line 2++, for claims 1 and 6) to isolate pathogenic microbes/yeast (page 14, left column, 3rd paragraph++, for claim 8) and that the chloramphenicol agar is superior in isolating fungi/mold/yeast (permitting growth of yeast/mold, page 11, abstract, conclusions). Williams teach, for Claims 1 and 2, a kit comprising: a) a liquid growth medium (“growth medium” is not claimed/defined to be distinct from the aqueous solution of pectin taught in col. 5, line 49++ and aqueous solution of pectin, buffer and carrier/sugar, col. 6, line 13++) comprising a low methoxyl pectin material having less than about 8% methoxyl content (LM pectin, col. 3, line 43++); and b) a container (any container with surface, col. 7, line 10++) comprises a calcium lactate (col. 4, line 67++ and col. 7, line 10++) precipitate (“precipitate” is not claimed/defined to be distinct from granule in col. 5, line 5++) on a surface of the container (surface of any container, col. 7, line 10++). 
Roth teaches a kit/sterile container (such as petri dish, col. 2, line 42++, for claims 6 and 8) comprising (for claims 1-2): a) a low methoxyl pectin (col. 5, line 25++) containing liquid growth medium: yeast extract (col. 5, line 35, for claim 3) over b) calcium cation layer (col. 5, line 25++) coated petri dish (col. 5, line 48++). 
Therefore, it would have been obvious to one skilled in the art to substitute agar (as taught by Jayaram) with LM pectin (as taught by Williams) as gelling agent for quick-setting/slow dissolving, water soluble gel/medium with addition of calcium ion/lactate as coating material (as taught by Roth) with anticipated success.

The combination of Jayaram/Roth and Williams does not explicitly teach a solution comprising calcium lactate and methanol as recited in claims 9. 
Muth teaches calcium lactate as thickener (or gel inducing agent) in methanol as solvent with high vapor pressure to be readily removed by evaporation (col. 4, line 9++ and line 14++).
For Claims 7 and 11-12 concerning the amount of calcium lactate per gram of LM pectin and amount/percentage of water in the solution, Williams teaches gelling mechanism of pectin in the presence of calcium ion (col. 3, line 7++) therefore, it would have been obvious to optimize the amount of calcium lactate per gram of LM pectin and water to achieve desirable result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed amount are obvious over the cited references, which is “close enough” and the reference provide gelling mechanism to achieve desirable result/texture.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use sterile growth medium, chloramphenicol potato dextrose broth, petri dish and a solution comprising calcium lactate and methanol.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach medium gel, Jayaram teaches autoclaved/sterile liquid growth medium/broth (page 12, left column, 6th full paragraph, line 3++) for better growth and isolation of pathogens (page 11 abstract, line 9++), chloramphenicol potato dextrose agar is superior in isolating fungi/mold/ yeast (permitting growth of yeast/mold, page 11, abstract, conclusions), Williams teaches water-soluble quick-setting low methoxyl pectin (having 7% methoxyl content, col. 3, line 43++) in the presence of calcium ion including calcium lactate (col. 4, line 67++) for smooth, continuous and uniform gel formation (abstract) and Muth teaches calcium lactate in methanol as solvent with high vapor pressure to be readily removed by evaporation (col. 4, line 9++ and line 14++). In addition, it would have been obvious to one skilled in the art to substitute agar (as taught by Jayaram) with LM pectin (as taught by Williams) as gelling agent for quick-setting/slow dissolving, water soluble gel/medium with addition of calcium ion/lactate (Williams, abstract, col. 4, line 67++) and optimize the formulation of medium as taught by Jayaram and other cited references to achieve the predictable result of improving microorganism growth/isolation.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed kit including use of sterile chloramphenicol in potato dextrose growth broth in petri dish and a solution comprising calcium lactate and methanol, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 2/16/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on 
Applicant argued that there would have been no motivation to combine the teachings of Williams (for food preparation) with teachings of Jayaram (for culturing fungi/mold/yeast), and that neither Williams nor Jayaram teaches/suggests calcium lactate in the form of an evaporatively precipitated solid attached to a growth surface of a culture container.
It is the examiner’s position that Jayaram teaches sterile liquid broth for culturing pathogen/microbes and Williams is cited for the teaching of the benefits of LM pectin and calcium ion/lactate as quick-setting, water soluble/slow dissolving gel formulation (abstract), therefore it is obvious for a person of ordinary skill in the art to substitute agar (as taught by Jayaram) with LM pectin (as taught by Williams) as gelling agent for quick-setting/slow dissolving, water soluble gel/medium with addition of calcium ion/lactate (Williams, abstract) and optimize the formulation of medium as taught by Jayaram and other cited references to achieve the predictable result of improving microorganism growth/isolation. Therefore, Jayaram in combination with Williams’ teaching of calcium lactate as calcium ion for quick setting of LM pectin meets the claim limitation of calcium lactate precipitate on the growth surface (PN4268533, col. 7, line 10++). Furthermore, in claim 1, line 6, “attached by evaporative precipitation” only recite how the precipitation formed which is not considered to provide patentable/structural limitation to the claimed kit as long as the claimed material: calcium lactate precipitate is taught in the cited art.
Applicant argued that no reasoning is provided for claims 9-10 in view of Williams combined with Muth.
 It is the examiner’s position that claim 10 (drawn to instructions) is not considered to provide patentable limitation to the claimed kit (see Claim interpretation in previous office action). The combination of Jayaram (for teaching of sterile liquid medium with antibacterial agent in a petri dish) and Williams (for teaching of LM pectin with calcium lactate/ion for water soluble medium formation) teaches a kit for preparing a gelled sterile growth medium comprising LM pectin and calcium lactate precipitate on a growth surface, and Muth is cited for the teaching of solution comprising calcium lactate and methanol (col. 4, line 14++) for easy removal by evaporation (col. 4, line 11++), thus Muth teaches the claimed material composition of the kit with desirable benefit of easy evaporation regardless of its intended uses (such as for 

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/BIN SHEN/Primary Examiner, Art Unit 1653